Title: To James Madison from John Quincy Adams, 21 June 1820
From: Adams, John Quincy
To: Madison, James


                
                    Dear Sir,
                    Washington 21. June 1820.
                
                I have had the pleasure of receiving your Letter of the 13th. instt. The error in the printed Journal of the Convention, by which the motion on the 7th. of September for the establishment of a Council of State, is ascribed to you, is in the original list of yeas and nays, taken at the time by the Secretary, who probably in the hurry of writing made the mistake which you suggest of your name instead of that of Mr. Mason.
                I am apprehensive that upon examination of the volume you will find many other errors and inaccuracies, some of which will be traceable to the same source as this, and the others to the imperfection of all the assiduity, with which it was my intention to exhibit all the evidence that did exist at this Department of the proceedings of the Convention. If without intruding too much upon your leisure, I could take the liberty of requesting that you would take the trouble to examine the volume throughout, and to minute all the passages where your recollection or your notes would detect an

error, it would confer a new and valuable obligation upon me, and might enable me to correct hereafter the misapprehensions which may be entertained, in consequence of those errors, which have crept into the compilation from the manner in which the materials for it were necessarily collected and arranged. I am with the highest, Dear Sir, your very humble and Obedt. Servt.
                
                    John Quincy Adams
                
            